Citation Nr: 1041727	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of additional accrued benefits.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel









INTRODUCTION

The Veteran had active duty service from August 1953 to June 
1978.  The Veteran died in August 2004.  The appellant is the 
Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that accrued benefits are owed, pursuant to 
the Combat-Related Specialty Compensation (CRSC) program.

The governing legal authority provided that a veteran was 
prohibited from receiving military retirement pay concurrently 
with benefits payable under laws administered by the VA.  38 
U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).  

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107-314, § 
636, in December 2002.  The purpose of the legislation was to 
allow receipt of partial or full military retired pay and VA 
disability compensation to eligible military retirees with 
combat-related disabilities.

Under 10 U.S.C.A. § 1414, during the period beginning on January 
1, 2004 and ending on December 31, 2013, payment of retired pay 
to such a qualified retiree is subject to subsection(c), except 
that payment of retired pay is subject to subsection(c) only 
during the period beginning on January 1, 2004, and ending on 
December 31, 2004 in the case of the following:

(A)  A qualified retiree receiving veterans' disability 
compensation for a disability rated as 100 percent.

(B) A qualified retiree receiving veterans' disability 
compensation at the rate payable  for a 100 percent 
disability by reason of a determination of a 100 percent 
disability.  

In an October 2003 rating decision, the RO granted service 
connection for chronic lymphocytic leukemia (CLL).  The RO 
assigned an effective date of October 16, 2003, the date of the 
change in the law allowing presumptive service connection for 
CLL.  The Veteran was advised of the grant of service connection 
in a November 2003 letter.  

Subsequently, in March 2007, the RO undertook a special review of 
the Veteran's file as mandated by Nehmer v. Department of 
Veterans.  In a March 2007 rating decision, the RO granted an 
earlier effective date of February 22, 1994, the date the Veteran 
initially filed a claim for service connection for CLL.  A March 
2007 letter notified the appellant of the grant of an earlier 
effective date.  The letter informed the appellant that all 
retroactive benefits were withheld from March 1, 1994 to November 
1, 2003.  

The appellant submitted a notice of disagreement in March 2008.  
She submitted a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in March 2008.  The appellant indicated that the Veteran 
had previously made a claim for compensation under the CRSC.  She 
submitted an application for CRSC, dated in December 2003.  

The May 2009 Statement of the Case (SOC) noted that the Veteran 
submitted an application for CRSC but that eligibility for CRSC 
was determined by the Veteran's former service branch.  The SOC 
noted that the program is administered by the Department of 
Defense and not VA. 

On remand, the RO should contact the Defense Finance Accounting 
Service (DFAS) and the Department of Defense, or other 
appropriate organization, to determine whether the Veteran would 
have been eligible for CRSC.  Then VA should obtain an audit of 
the Veteran's VA compensation account to determine whether VA 
benefits were due to the Veteran under the CRSC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact DFAS and the Department of 
Defense to determine whether the Veteran 
would have been eligible for CRSC.

2.  Obtain an audit of the Veteran's 
compensation account reflecting all amounts 
of VA compensation.  The audit should address 
whether VA compensation was warranted during 
any time period at a reduced rate in 
accordance with CRSC.

3.  Following the completion of the requested 
actions, readjudicate the appellant's claim 
for accrued benefits.  If the claim is not 
granted, send the appellant an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


